UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4158
ROCHELLE MCBRIDE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-419)

                  Submitted: December 19, 2001

                      Decided: January 15, 2002

   Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

George N. Spirakis, Myrtle Beach, South Carolina, for Appellant.
Arthur Bradley Parham, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MCBRIDE
                              OPINION

PER CURIAM:

   After she participated in two sales of crack to confidential infor-
mants, Rochelle McBride pled guilty to conspiracy to possess in
excess of fifty grams of cocaine base (crack) with intent to distribute
in violation of 21 U.S.C. § 846 (1994). The district court imposed the
mandatory minimum sentence of 120 months imprisonment and five
years supervised release. 21 U.S.C.A. § 841(b)(1)(A) (West 1999 &
Supp. 2001). McBride’s attorney has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), raising as a potentially meritori-
ous issue the district court’s failure to grant McBride’s motion for a
substantial assistance departure. McBride has filed a pro se supple-
mental brief raising additional issues. We affirm.

   A sentencing court may depart below the statutory minimum sen-
tence only upon the government’s motion for a departure based on the
defendant’s substantial assistance. United States v. Butler, ___ F.3d
___, 2001 WL 1528520, at *3 (4th Cir. Dec. 3, 2001) (No. 01-4047);
18 U.S.C.A. § 3553(e) (West 2000). McBride’s plea agreement
reserved to the government the discretion to determine whether any
assistance McBride provided was substantial. In this circumstance,
the district court may not inquire into the government’s decision not
to move for a departure under § 5K1.1 unless the defendant makes a
substantial threshold showing that the government’s decision is based
on an unconstitutional motive or is unrelated to any legitimate gov-
ernment end. Wade v. United States, 504 U.S. 181, 185 (1992).
McBride has made no attempt at sentencing or on appeal to meet this
requirement.

   In her pro se supplemental brief, McBride alleges that there was
insufficient evidence of her participation in the conspiracy, that the
district court failed to make sufficient findings to establish her guilt,
and that her sentence violates the rule set out in Apprendi v. New Jer-
sey, 530 U.S. 466, 490 (2000) (holding that "[o]ther than the fact of
a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a
jury, and proved beyond a reasonable doubt"). Because the district
court accepted McBride’s guilty plea to participating in a conspiracy
                       UNITED STATES v. MCBRIDE                         3
to traffic in more than fifty grams of crack cocaine after a thorough
colloquy pursuant to Rule 11 of the Federal Rules of Criminal Proce-
dure and presentation of an adequate factual basis, we find no merit
in her claims.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of her right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, then counsel
may move this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED